Citation Nr: 1112925	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-34 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as secondary to the Veteran's service-connected low back disorder.

2.  Entitlement to service connection for a disorder of the bowels, to include as secondary to the Veteran's service-connected low back disorder.

3.  Entitlement to an increased rating for a low back disability, currently evaluated as 20 percent disabling.

4.  Entitlement to an initial rating in excess of 10 percent for S1 radiculopathy of the left lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent for S1 radiculopathy of the right lower extremity.

6. Entitlement to an initial rating in excess of 10 percent for urinary incontinence.

7. Entitlement to an initial rating in excess of 10 percent for erectile dysfunction
REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 1985.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board notes that the psychiatric claim on appeal has been developed as a claim for bipolar disorder.  The Court of Appeals for Veterans Claims has recently held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized to include any psychiatric disorder.  In this vein, the Board notes that a decision was issued by the RO in January 1986 on a claim for a nervous disorder.  However, as the claim presently on appeal has been expanded under Clemons to include any and all psychiatric disorders, some of which may not have been previously finally adjudicated, the Board will not require new and material evidence to adjudicate the issue.

The issue of entitlement to a total rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to bilateral S1 radiculopathy of the lower extremities, urinary incontinence, and erectile dysfunction were granted in a rating decision of November 2007.  In a March 2008 VA Form 646 the Veteran's representative noted that "appeal [was] taken" of that rating decision.  As timely disagreement has been expressed, a statement of the case should be rendered on these issues, as discussed in the REMAND section below.  Manlincon v. West, 12 Vet. App. 238 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary before the claims on appeal can be properly adjudicated.

Proper VCAA notice has not been provided for the Veteran's service connection claims.  It is mandatory that the Veteran be provided with VCAA notice informing him of the elements required to establish a service connection claim, namely, (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  VCAA notice was sent to the Veteran in June 2006, but this notice fails to apprise him of these three elements.  

Also, the claims file contains service treatment records dated from the 1990s, subsequent to the Veteran's discharge from regular active duty.  The dates and character of this service has not been ascertained and it does not appear this information was ever requested by the RO.  This is essential information which must be obtained before adjudication can take place.

Further, an August 2006 letter from the Social Security Administration (SSA) indicates that the Veteran has been in receipt of disability benefits since December 2005.  All records considered by that agency in deciding the Veteran's claim for disability benefits, including a copy of any decision, should be obtained.  See Martin v. Brown, 4 Vet. App. 136 (1993) (not only must the final Social Security Administration decision be obtained, but all records upon which that decision was based must be obtained as well); 38 C.F.R. § 3.159(c)(2) (2010).

The most recent VA treatment records in the claims file are dated from 2005.  The record shows the Veteran receives treatment at the VAMC in San Juan, Puerto Rico.  Any updated VA treatment records must be obtained and associated with the file.  

A remand is also required in order to afford the Veteran a VA examination to determine the nature and etiology of his psychiatric disorder.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010). Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.
	
Here, while a VA examination was afforded to the Veteran in August 2006, the opinion rendered related only to the issue of secondary service connection.  As service treatment records from December 1984 and October 1999 show psychiatric complaints, an opinion addressing the issue of direct service connection should be sought.

With regard to the Veteran's low back disability the Board finds that an updated VA examination is needed to fully and fairly evaluate the Veteran's claims for an increased disability rating.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  Here, the record contains conflicting findings as to whether there is neurological symptomatology associated with the Veteran's disability.  For example, VA examinations of November 2006 and August 2006 indicate there is not, while a VA examination of September 2006 and private treatment records of December 2005 and July 2004 indicate the contrary.  Further, the Veteran should be re-examined to determine whether his bowel problems are a manifestation of his low back disability, or an unrelated disorder.  

Finally, with regard to the claims for bilateral S1 radiculopathy of the lower extremities, urinary incontinence, and erectile dysfunction, service connection was granted for each of these conditions in a rating decision of November 2007.  In a March 2008 VA Form 646 the Veteran's representative noted that "appeal [was] taken" of that rating decision. Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. As to the service connection claims on appeal, send 
the Veteran VCAA notice under 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b), that includes but is not limited to, an explanation as to what information or evidence is needed to substantiate a direct service connection claim.

2.  Contact the National Personnel Record Center and/or the appropriate service entity and request that (1) it verify the Veteran's periods of active duty, active duty for training, and inactive duty for training, and (2) forward any and all outstanding service medical records associated with such duty that are not already incorporated in the record.  If no additional service medical records are located or if the dates and character of the Veteran's cannot be ascertained, a written statement to that effect should be requested for incorporation into the record.

3.  Obtain the Social Security Administration (SSA) records pertinent to the Veteran's claim for Social Security disability benefits including a copy of any decision and copies of the medical records relied upon concerning that claim.

4.  Obtain and associate with the claims file all updated treatment records from the VAMC facility in San Juan, Puerto Rico.  Ask the Veteran if he has received treatment from any other VA facility and obtain and associate with the claims file any such records.

5.  Afford the Veteran a VA psychiatric examination to ascertain the nature and etiology of his current psychiatric disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed disorder had its onset during service or is in any other way causally related to his active service, or to any of his service-connected disabilities.
		
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

6.  Schedule the Veteran for an orthopedic VA examination in order to determine the current severity of his lumbar spine disability.  The examination report must include ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain, if any. The examiner should identify and completely describe any other current symptomatology.  
	
The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

 7.  Schedule the Veteran for a neurological examination with an appropriate specialist, in order to identify and describe any evidence of neurological abnormalities, radiculopathy, or other nerve involvement due to the Veteran's lumbar spine disability.  The examiner must specifically indicate which nerves, if any, are involved, and indicate if there is complete paralysis.  If incomplete, please indicate if the severity is mild, moderate, moderately severe, or severe.  
	
The examiner is also requested to express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran's current bowel problems are due to his lumbar spine disorder.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

8. The RO should issue an SOC with respect to the issues of entitlement to initial increased ratings for bilateral S1 radiculopathy of the lower extremities, urinary incontinence, and erectile dysfunction.  The appellant should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of those issues.  The claims file should be returned to the Board for further appellate consideration only if the appellant files a timely substantive appeal.

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case. The consequences of failure to report for a VA examination without good cause may include denial of his claim. 38 C.F.R. §§ 3.158, 3.655 (2010).

After all of the above actions have been completed, corrective notice has been issued with appropriate time given to respond, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



